Name: Commission Regulation (EEC) No 3365/85 of 29 November 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 321 /42 Official Journal of the European Communities 30 . 11 . 85 COMMISSION REGULATION (EEC) No 3365/85 of 29 November 1985 fixing the amount of the subsidy on oil seeds the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2881 /85 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in parti ­ cular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1297/85 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2881 /85 Q, as last amended by Regulation (EEC) No 3341 /85 (8) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for January, February, March , April and May 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for December 1985, January, February, March, April and May 1986 for colza and rape seed has been obtainable only provisionally on the basis of the target price and the monthly increase as last proposed by HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2 . The amount of the subsidy in the case of advance fixing for December 1985, January, February, March, April and May 1986 for colza and rape seed will , however, be confirmed or replaced as from 1 December 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for January, February, March, April and May 1986 for colza and rape seed. Article 2 This Regulation shall enter into force on 1 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. 0 OJ No L 26, 31 . 1 . 1985, p . 12 . ( J) OJ No L 132, 21 . 5 . 1983, p . 33 . (&lt;) OJ No L 137, 27. 5 . 1985, p . 1 . O OJ No L 167, 25 . 7. 1972, p . 9 . ( «) OJ No L 143, 30 . 5 . 1984, p . 4 . O OJ No L 277, 17 . 10 . 1985, p . 18 . (") OJ No L 318 , 29 . 11 . 1985, p . 37 . O OJ No L 266, 28 . 9 . 1983, p . 1 . 30 . 11 . 85 Official Journal of the European Communities No L 321 /43 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) I Currentmonth 1st month 2nd month ¢ 3rd month 4th month 5th month 1 . Gross aids (ECU)(') 2 . Final aids (') Seeds harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 26,908 65,64 73,97 1 248,85 186,11 226,43 20,184 16,626 38 229 2 030,41 25,662 62,79 70,75 1 191,02 177,21 215,95 19,249 15,853 36 245 1 843,68 25,967 63,56 71,59 1 205,18 178,96 218,51 19,474 16,042 36 496 1 867,69 24,998 61,50 69,27 1 159,22 171,28 210,36 18,702 15,441 34 746 1 718,60 25,518 62,74 70,67 1 183,36 174,92 214,73 19,092 15,762 35 517 1 771,82 25,518 63,23 71,15 1 176,01 174,93 214,21 18,982 15,593 35 295 1 771,82 (') On the basis of the Commission s last proposal concerning the indicative price and subject to confirmation by the Council 's decision . ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 2. Final aids Seeds harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 31,378 76,73 86,46 1 456,31 216,75 264,05 23,537 19,385 44 378 2 278,87 33,121 80,81 91,05 1 537,21 229,07 278,71 24,844 20,464 47 044 2 495,07 34,097 83,14 93,65 1 582,50 235,54 286,93 25,572 21,069 48 312 2 607,06 34,629 84,58 95,26 1 606,16 238,50 291,40 25,924 21,398 48 895 2 658,73 34,629 84,58 95,26 1 606,16 238,50 291,40 25,924 21,398 48 895 2 658,73 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM Fl Bfrs/Lfrs FF Dkr £ Irl £ Lit Dr 2,209750 2,486860 44,674100 6,733570 7,983250 0,714458 0,590508 1 492,41 130,07690 2,203050 2,482050 44,689100 6,737730 7,989840 0,715512 0,592228 1 501,49 130,09370 2,197110 2,477750 44,701700 6,743450 7,997020 0,716746 0,593794 1 508,53 130,10980 2,191040 2,473190 44,710500 6,750370 8,002710 0,718125 0,595460 1 515,46 130,11090 2,191040 2,473190 44,710500 6,750370 8,002710 0,718125 0,595460 1 515,46 130,11090 2,173300 2,459920 44,720000 6,788040 8,010540 0,722280 0,599308 ¢ 1 533,75 130,07160